Citation Nr: 1435907	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


FINDINGS OF FACT

1.  The Veteran's low back disability originated during his active service.

2.  The Veteran's bilateral hearing loss disability originated during his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.3.04 (2013).

2.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303, 3.3.04 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate the claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Low Back Disability

The Veteran contends that service connection is warranted for a low back disability because his current low back disability is due to an injury sustained in a helicopter crash during service.  

The Veteran claims his back was initially injured in a helicopter crash in 1967.  He was put on bed rest for three days but returned to flying a week later.  His service treatment records do not reveal any notation of a helicopter crash or low back complaints.  However, the records do indicate that old medical records were destroyed in a fire in May 1968, and the alleged crash occurred in 1967.  Also, the Board finds the Veteran credible in regard to his report of the accident, as he has provided a detailed, consistent account of the incident.  

The Veteran was afforded a VA examination in May 2011.  He reported that after the helicopter accident, his symptoms resolved in two to three months.  He then began having problems with his lower spine in the early 1980s, and his condition was progressively getting worse.  An MRI revealed degenerative joint disease and degenerative disc disease of the lower back.  The examiner, a nurse practitioner, opined that the Veteran's current spine condition was less likely than not related to the helicopter crash in service.  The examiner reasoned that the Veteran's symptoms were more related to age-related arthritis than to trauma and that he had no radicular findings.  Also, medical records documented treatment for the condition beginning in 2006.  If older medical records were found, the opinion could be revisited. 

The Veteran then submitted private treatment records revealing continuous treatment for low back pain from August 1985 to February 2011.  The Veteran reported in 1985 that he had experienced back pain for four to five years.  He was diagnosed with degenerative disc disease in May 2003.   

The Veteran submitted a letter from a private physician in April 2013.  The physician stated that he had been treating the Veteran for over 30 years, during which time he had recurrent problems with chronic, moderately severe low back pain.  He added that the Veteran did sustain significant low back trauma while serving in Vietnam and that his symptoms had continued throughout his adult life, with gradual worsening to the point of interfering with daily activities.  He opined that the Veteran's previous back injury from service "most certainly" had had significant impact on his current and ongoing low back pain.  

The Veteran's chiropractor also wrote a statement in May 2013.  She noted that the Veteran had been her patient since 1985.  Having worked with the Veteran all those years and having read many of his MRIs and X-rays, it was her chiropractic opinion that the crash and hard landing the Veteran endured in service were directly related to his long-standing lower back pain issue and was an "absolute contributing factor" to his current condition.  In the Veteran's case, trauma sustained in the early years of his life dictated conditions that followed later in life.

The Veteran testified at an April 2013 hearing that at the time of his back injury in service, he was denied additional treatment due to a shortage of crew chiefs and men to fly the helicopters.  He was simply given pain medication for a few weeks.  In addition to his helicopter crash, he had several hard landings that contributed to his back problems.

Following its review of all of the evidence, the Board has determined that the Veteran is entitled to service connection for a low back disability because the evidence satisfactorily establishes that the claimed disability originated during his period of active service.  

In reaching this decision, the Board notes that the Veteran has credibly reported that he hurt his back in a helicopter crash during service and that he has had back problems for many years.  Also, although the May 2011 examiner concluded that the Veteran's back disability was less likely than not related to service, the Veteran's private physician, who had treated him for over 30 years, opined that his helicopter crash "most certainly" had had significant impact on his current and ongoing low back pain.  The Veteran's long-term chiropractor reviewed his medical records and agreed that the Veteran's in-service injury was directly related to his current back disability.  The Board finds the two latter opinions more probative than the other, as they were both written by physicians who had treated the Veteran continuously since the 1980s.  Also, the VA opinion was written by a nurse practitioner, not a specialist, and the Veteran's treatment records were not all available at the time of the examination.  Based on the foregoing, the Board has determined that the evidence is at least in equipoise and, therefore, service connection for a low back disability is warranted.

Bilateral Hearing Loss

The Veteran contends service connection is warranted for bilateral hearing loss disability because it was caused by his exposure to loud noise in service.   

The Veteran was afforded a VA audiological examination in September 2009.  The Veteran claimed that he was exposed to noise in service from helicopters, machine guns, grenade launchers, and generators.  He wore head gear with high frequency noise.  Post-service recreational noise exposure included hunting, shooting, and power tools.  He now had difficulty hearing when there was background noise or when he was on the telephone.  At work, he had trouble hearing co-workers, customers, or people on the telephone.  The report reflects that the Veteran was found to have sufficient hearing impairment in both ears to qualify as a disability under 38 C.F.R. § 3.385.  The examiner opined that it is less likely than not that the Veteran's bilateral sensorineural hearing loss is related to military noise exposure, reasoning that the Veteran had normal hearing at separation from service.  

The Veteran submitted a statement from an audiology professional who reviewed the Veteran's rating decision.  He noted that the Veteran's duties in service included being a helicopter mechanic and flight chief.  He was exposed to noise from helicopter engines, machine guns, and grenade launchers, which could cause acoustic trauma or damage to the hearing nerve.  Although his hearing was within normal limits at discharge, it could take decades to manifest into a measurable hearing loss.  Therefore, the Veteran should be granted service connection for hearing loss.

At his April 2013 hearing, the Veteran testified that he first noticed having difficulty hearing ten or fifteen years ago.  If he was in a room with any background noise, he could not understand what people were saying.

Following its review of all of the evidence, the Board has determined that the Veteran is entitled to service connection for bilateral hearing loss because the evidence satisfactorily establishes that the claimed disability originated during his period of active service.  

In reaching this decision, the Board notes that the Veteran's alleged exposure to noise in service is consistent with his job as a helicopter crew chief.  Also, although the September 2009 VA examiner opined that his hearing loss was less likely than not due to service, and although the Veteran did not contend that his hearing impairment began during service, a qualified medical professional stated that hearing loss could take decades to manifest following noise exposure.  Based on the foregoing, the Board has determined that the evidence is at least in equipoise and, therefore, service connection for hearing loss is warranted.


ORDER

Service connection for a low back disability is granted.

Service connection for bilateral hearing loss disability is granted.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


